Citation Nr: 0207233	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to May 
1952, and from November 1956 to July 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
in which the RO denied, inter alia, service connection for 
PTSD.  Following the RO's May 1997 notification of that 
decision, the veteran filed a Notice of Disagreement (NOD) in 
July 1997; the RO issued a Statement of the Case (SOC) later 
in July 1997; and veteran filed a Substantive Appeal in 
August 1997.  

In September 1997, the veteran testified at a hearing before 
an RO hearing officer; a transcript of that hearing is of 
record.  During the hearing, the issues of service connection 
for colon cancer and skin cancer, which were previously on 
appeal, were withdrawn from appellate consideration.  

In November 1999, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO continued the denial of the 
claim, and issued Supplemental Statements of the Case (SSOC) 
in July 2001.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet, and has 
not at any time pertinent to his claim, met the diagnostic 
criteria for PTSD.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1996 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has PTSD as the result of 
traumatic combat experience in Vietnam for which service 
connection should be granted.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board finds that the notification and duty to assist 
provisions of the new law have been met.  As evidenced by the 
July 1997 SOC, the August 1998 and July 2001 SSOC's, and the 
Board's November 1999 remand, the veteran has been given 
notice of the pertinent laws and regulations governing his 
claim and the reasons for denial.  The Board points out that 
the July 2001 SSOC includes citation to, and specific 
discussion of, the statutes promulgated pursuant to the VCAA.  
Thus, the Board finds that the veteran and his representative 
have been provided notice of the information and evidence 
necessary to substantiate the claim, and afforded ample 
opportunity to submit additional information and evidence.  

The Board also finds that VA has conducted reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate his claim, to include affording the 
opportunity for him to present testimony in support of the 
claim, and arranging for the examination conducted pursuant 
to Board's remand.  Significantly, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the above-referenced issue without remand to the RO for 
any further notification or development action poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits

Factual Background

The veteran's DD-214 indicates that he served in Vietnam from 
August 1966 to August 1967 with a military occupational 
specialty of logistics officer.  He received a number of 
medals and citations, including the Vietnam Commendation 
Medal with 60 Device and the Vietnam Service Medals with two 
Bronze Service Stars for Vietnam Counteroffensive Phase II 
and Vietnam Counteroffensive Phase III.

The veteran filed a claim for service connection for PTSD in 
January 1997.  Pursuant thereto, a letter dated in May 1995 
was received in which the results obtained upon a VA 
examination for Agent Orange purposes was submitted which 
indicated, among other things, that the veteran has been 
evaluated by the psychiatric service, found to have PTSD, and 
was referred for therapy.  Upon development of the PTSD 
claim, the appellant responded in March 1997 to an RO letter 
for information in support of his claim stating that while on 
a three hour layover at "Tay Ninh" Air Force Base, he was 
exposed to mortar attack and that there were an unknown 
number of casualties as a result thereof.  He related that 
his symptoms included waking up a night flailing his arms, 
inability to be close to people in line or for them to be 
behind his back.  

The veteran was afforded a VA examination for compensation 
and pension purposes in March 1997 and indicated that he was 
a marine operations officer while in Vietnam and that during 
that time he was involved in eight to 10 missions in the 
field.  He related that he had been married since service, 
moved to Florida in 1969 and was a yacht salesman until 1972 
when he obtained employment as a probation officer.  The 
appellant stated that from 1978 to 1985, he worked in the 
sheriff department before retiring.  He denied any formal 
past psychiatric history or treatment. 

The veteran complained of flashbacks from missions where he 
was fired upon, and said that this plagued him and had led 
him to kick and fight at night with regularity since Vietnam.  
He also related that he was easily startled, did not like 
people being behind him, and generally avoided thinking or 
watching movies about Vietnam.  It was reported that he did 
not admit to any other significant symptoms suggestive of 
PTSD.  Following mental status examination, it was the 
examiner's opinion that in the past, the veteran may have 
been more symptomatic for PTSD, as he had brought in a letter 
in which a psychiatrist had diagnosed PTSD.  It was added, 
however, that at this point, he was not exhibiting enough 
criteria to diagnose PTSD as an active problem at that time.  

By rating action dated in April 1997, service connection for 
PTSD was denied on the basis that there was no confirmed 
diagnosis of PTSD for which service connection might be 
granted.  A timely notice of disagreement was received from 
the veteran in July 1997.  A statement of case was provided 
in July 1997.  A substantive appeal was received in August 
1997.

The veteran testified in support of his claim upon personal 
hearing on appeal in September 1997.  It is observed that 
much of the testimony pertaining to the claim for PTSD is 
relatively vague, but included statements to that effect that 
he was a point operations officer in Vietnam with duties that 
included being sent out on operations to meet arriving units, 
and checking the perimeter.  He said that he came under fire 
and took some "hits" from the air and saw body bags as they 
were being taken to the air base.  He stated that he was 
awarded the Vietnam Cross of Gallantry for assisting the 
ARVNS by directing artillery and other support efforts.

Attached to the transcript was a copy of a document 
purporting to show the appellant's receipt of the Vietnam 
Cross of Gallantry Medal awarded in May 1967.

Pursuant to Board remand of November 1999, VA outpatient 
records dated between 1995 and 2000 were received showing 
that the appellant was treated for multiple physical 
complaints and disorders.  An Agent Orange follow-up 
examination in February 1995 reflected numerous assessments 
including rule out PTSD.  After treatment in September 1999, 
diagnoses included "[q]uestionable PTSD."

The appellant was also afforded a VA examination for PTSD 
purposes in September 2000.  The examiner reported that the 
claims folder had been reviewed.  The veteran's background, 
social and employment history was recited in detail.  It was 
reported that after the veteran's first tour of duty ended in 
1952, he earned a bachelor's degree in history and re-entered 
the military as an officer.  The veteran recounted that while 
serving in Vietnam, he was subject to mortar fire on a number 
of occasions and encountered soldiers in body bags which was 
distressing to him.  It was noted that he demonstrated 
significant difficulty relating any traumatic experiences 
directly, and had to be focused on that.  It was reported 
that he had once had a "close call" while stationed in 
Greenland when he fell into icy water and had to be fished 
out.  He related that his father lost two friends in WWII and 
that this was also part of his PTSD problem.  

The examiner noted that it appeared that some of the reported 
'trauma' was not directly related to the veteran's combat 
experiences or even to his being in the military.  He further 
commented that the veteran did not demonstrate significant 
depression or anxiety, and recounted past experiences in a 
calm, pleasant manner and was quite talkative.  It was noted 
that affect was of normal intensity and pleasant, whether 
discussing matters related to his military experiences or 
otherwise, that mood was euthymic and that the veteran, 
himself, described it as 'fairly good, I try to stay active.'  
The examiner noted that even though the appellant said that 
he did not like to be around people as much since his time in 
the service, he began to discuss his participation in several 
service organizations and his social interactions with a 
number of friends.  It was observed that he appeared to be 
outgoing and friendly for the most part and seemed to enjoy 
talking about some of his military experiences.  Following a 
comprehensive mental status examination, no clinical 
diagnosis was rendered.  

The examiner commented that according to the C-file, there 
had been some debate over whether he should be diagnosed as 
suffering from PTSD or not.  The examiner offered that 
"[t]he matter does not appear even to be a close call," and 
opined that the veteran does not meet the criteria for PTSD.  
He indicated that the veteran's reported symptoms of 
infrequent nightmares and thoughts of Vietnam fell well short 
of the diagnostic criteria for that disorder.  It was felt 
that there did not appear to be any significant impairment of 
social or occupational functioning or his ability to perform 
daily living routines related to PTSD at present or over the 
years.  The examiner added that the veteran no doubt had some 
disturbing experiences while in Vietnam, but that it should 
be understood that this did not automatically equate to a 
diagnosis of PTSD.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a) (2001), which incorporates the 
provisions of the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)-is more 
favorable to the veteran, it must be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).] 

As noted in the Board's prior remand, the record includes a 
May 1995 letter to the veteran from a VA physician referring 
to a diagnosis of PTSD by VA's Psychiatric Service.  That 
notwithstanding, following careful review of all the 
pertinent evidence of record, the Board finds that the 
preponderance of the competent and probative medical evidence 
of record establishes that the veteran does not, in fact, 
meet, and has not met during any time period pertinent to the 
claim, the diagnostic criteria for PTSD.

As noted in the prior remand, VA physicians who examined the 
veteran in March 1997, and September 2000 did not diagnose 
PTSD.  

Because the record did not clearly indicate that the veteran 
met the diagnostic criteria for PTSD at any point pertinent 
to the appeal, the Board remanded the claim, in part, to 
obtain outstanding VA medical records, and a medical opinion 
to resolve that question.  As indicated in the remand, only 
if the question of diagnosis was favorably resolved in the 
veteran's favor would further development to establish 
whether the remaining criteria for PTSD are met.  

The only evidence pertinent to the veteran's claim that is 
contained in VA medical records obtained pursuant to the 
Board's November 1999 remand includes various references to 
"rule out PTSD," and a September 1999 treatment record 
reflecting a diagnosis of "questionable PTSD."  

Moreover, on the latter and most recent VA examination, also 
obtained pursuant to the Board's remand, the examiner was 
unequivocal in his finding that the reported symptoms fell 
well short of the diagnostic criteria for PTSD, and that 
there had been no social or occupational dysfunction over the 
years as a result thereof.  The examiner specifically stated 
that the veteran did not experience true flashbacks and that 
what he was referring to were occasional dreams of deceased 
soldiers in bodybags.  The examiner noted that intrusive 
thoughts were very infrequent and usually came up in the 
context of discussions with military buddies he saw at 
various organizations.  The examiner went on to state that 
the appellant demonstrated no significant anxiety or mood 
disturbance, nor could he point to any persistent problems 
related to any military based trauma.  He also noted that 
there did not appear to be any significant social or 
emotional detachment from others, that he worked many years 
before retiring and did not related his retirement in any way 
to any type of psychological impairment.  It was reiterated 
that he was talkative in general and seemed to enjoy an 
opportunity to discuss his military and personal life 
experiences.  A psychologist who had access to the veteran's 
entire claims file, to include various documents reflecting 
his service and medical history, conducted the examination.  
Furthermore, the report of the examination reflects that, 
during the examination, the nature of the veteran's service, 
and his Vietnam experiences were discussed.  The examiner 
concluded that the veteran did not exhibit symptoms 
characteristic of PTSD. 

By contrast, the Board finds that the VA clinical letter of 
May 1995 provides no evidence of a diagnosis of PTSD that is 
probative in the current claim.  While the evidence is 
authored by a VA physician, it actually only reflects a 
reference to a diagnosis of PTSD by VA's psychiatry service; 
the letter primarily refers to the veteran's participation in 
the Agent Orange program (with which the author of the letter 
apparently was involved).  There is no indication that the 
physician who authored the letter in any way participated in, 
or was in agreement with, the diagnosis.  Moreover, because 
the letter only referred to a diagnosis by another service, 
it provides no information supporting the PTSD diagnosis, to 
include identification of the stressor underlying the 
diagnosis, or other information as to how the diagnostic 
criteria were met.  The Board also finds it significant that 
there no clinical records that reflect an actual diagnosis of 
PTSD by a medical professional contemporaneous to the date of 
the letter.  Finally, even assuming, arguendo, that the 
diagnosis of PTSD was valid in March 1995, the veteran did 
not file a claim for service connection for PTSD until 
January 1997.  Thus, the March 1995 "diagnosis" would not 
serve to establish that the veteran currently meets, or, at 
any time pertinent to the claim, met, the diagnostic criteria 
for PTSD.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  As the Board finds that most 
persuasive medical evidence of record militates against a 
diagnosis of PTSD, an essential criterion for a grant of 
service connection for that condition, the claim on appeal 
may not be granted.  

As a final point, the Board emphasizes that it is cognizant 
of the veteran's honorable and meritorious service, and does 
not doubt the sincerity of the veteran's belief that that he 
has PTSD that is related to his active military service.  
However, as a layman without medical training and expertise, 
he is not competent to address issues involving medical 
questions, such as whether the diagnostic criteria for PTSD 
are met.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the absence of competent, persuasive evidence to support 
the veteran's contention that he has PTSD, the Board must 
conclude that the veteran has not met the regulatory 
requirements for service connection for PTSD.  As, under 
these circumstances, the Board is without authority to grant 
the claim for service connection, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of he benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

